


EMPLOYMENT AGREEMENT


This Employment Agreement ("Agreement") is made effective as of the 29 day of
June, 2011 (the "Effective Date"), by and between DIGITILITI, INC., a Delaware
corporation (the "Company"), and Jack Scheetz ("Executive").


WHEREAS, the Company desires to retain the services of Executive for and on
behalf of Company as Company's Interim President and Chief Executive Officer
("CEO") until Company hires and employs a new President and CEO, on the terms
and subject to the conditions set forth herein;


WHEREAS, the Company and certain investors are entering into the Junior Secured
Convertible Promissory Note and Warrant Purchase Agreement dated even date
herewith ("Purchase Agreement"), which requires the Company and Executive to
enter into this Agreement upon the Closing of the First Tranche (all words
capitalized but not defined in this Agreement shall have the meanings attributed
to them under the Purchase Agreement); and


WHEREAS, each of the parties acknowledge that they are receiving good and
valuable consideration for entering into this Agreement, and Executive
acknowledges that this Agreement, including the confidentiality, non-competition
and non-disclosure agreements set forth hereinbelow, were negotiated between the
parties hereto and that Executive received bargained-for consideration in the
form of benefits resulting to Executive from the terms and conditions of such
employment, in exchange for entering into this Agreement.


NOW THEREFORE, in consideration of the foregoing premises, mutual covenants and
obligations contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.Employment. Subject to the terms and conditions of this Agreement, including
without limitation, Sections 5 and 6 of this Agreement, the Company hereby
employs Executive, and Executive hereby accepts employment with the Company, as
its Interim President and CEO, subject to the supervision of the Board of
Directors of Company.


1.1Services. Executive shall perform all duties and obligations charged to
Executive by the Board of Directors of Company, as the same may be determined
from time to time. The Board of Directors shall assure adequate time, resources,
and authority for Executive to achieve goals mutually agreed upon by Company and
Executive.


1.2Time and Effort.


a)Executive agrees to devote substantially all of his working time and to give
his best effort to performing his duties on behalf of Company. Executive shall
perform the duties and obligations required of Executive hereunder in a
competent, efficient, and satisfactory manner at such hours and under such
conditions as the performance of such duties and obligations may require.


b)Subject to the obligations of Executive under this Section 1, Executive may
serve on the Board of Directors or Board of Governors of any other entity;
provided the Board of Directors, in its sole discretion, authorizes Executive to
undertake such activity in writing prior to Executive's appointment or election
to such position or ratifies any current and on~going positions.


1.3Certificate of Incorporation and By-Laws. Executive shall act in accordance
with and abide by the Certificate of Incorporation of Company, the Bylaws of
Company, and all decisions of the Board of Directors of Company.


2.Term. This Agreement shall take effect upon commencement of employment and
shall remain in effect until terminated in accordance with Section 9. Upon
termination of this Agreement, except as otherwise provided herein, neither the
Company nor Executive shall have any further rights, duties, privileges, or
obligations hereunder.


3.Compensation. During the term of this Agreement, Company shall compensate
Executive as follows, provided that the compensation terms in this Section 3 are
agreed to by the Investors under the Purchase Agreement and ratification by
Company's Board of Directors.


3.1.Salary. In exchange for the provision of services, Executive's base salary
shall be Fourteen Thousand Two Hundred Fifty Dollars ($14,250.00) per month
("Base Salary"). Payment of fifty percent (50%) of the Base Salary, which equals
Seven Thousand One Hundred Twenty-Five Dollars ($7,125.00) (the "Monthly
Deferred Base Salary




--------------------------------------------------------------------------------




Payment"), will be·deferred until Company hires a new President and CEO. After
the Company hires a new President and CEO, the Monthly Deferred Base Salary
Payment shall be paid each month for the number of months equal to the period of
deferral, which shall not exceed six months. After six months from the effective
date of this Agreement, if Executive is still serving as Company's Interim
President and CEO, then the Company shall pay Executive $14,250.00 per month
until the Company hires a new President and CEO or Executive is terminated
earlier under the terms of this Agreement, plus the Company shall pay Executive
the Monthly Deferred Base Salary Payment each month for six months. Executive's
compensation under this Section 3.1. will be subject to standard withholdings
and deductions and will be paid in accordance with the general practices of the
Company.


3.2.Bonus Payments. In the event that Company enters into an agreement for
DigiLIBE with the United States Army or Honeywell International Inc. (a
"DigiLIBE Agreement") during the first three months after the Effective Date of
this Agreement, Executive shall be paid bonus payments equal to Four Percent
(4%) of the recognized monthly revenue from the DigiLIBE Agreement for a period
of two years, commencing on the date on which Company enters into the DigiLIBE
Agreement. In the event that Company enters into a DigiLIBE Agreement during the
first month after the Effective Date of this Agreement, Executive shall be paid
bonus payments equal to Six Percent (6%) for the first year and Four Percent
(4%) for the second year of the recognized monthly revenue from the DigiLIBE
Agreement, commencing on the date on which Company enters into the DigiLIBE
Agreement.


3.3.Benefits. Company will provide Executive with any of Company's standard
benefit policies or plans, according to their terms. These policies may be
modified or terminated from time to time by Company, but not retroactively. The
written terms of the policies shall govern any questions of eligibility,
coverage, and duration of coverage.


3.4.Equity Compensation. Executive shall be entitled to receive warrants as
follows:


a)A five-year warrant to purchase One Hundred Fifty Thousand (150,000) shares of
Company common stock to be granted on the Effective Date of this Agreement,
exercisable at a price of $0.06 per share.


b)A five-year warrant to purchase an additional One Hundred Fifty Thousand
(150,000) shares of Company common stock to be granted at the time of the
Closing of the Second Tranche, as such term is defined in the Purchase
Agreement, with such warrant exercisable at the market price per share as of the
date of grant


c)A five-year warrant to purchase an additional Forty Thousand (40,000) shares
of Company common stock for each $100,000 increment above the $500,000 Minimum
of securities sold in the Second Tranche, up to a maximum total 200,000
additional shares, to be granted at the time of the Closing of the Second
Tranche, with such warrant exercisable at the market price per share as of the
date of grant.


d)The exercise of any of these warrants shall be subject to the Company having a
sufficient number of shares of common stock authorized but unissued. Upon the
Closing of the Second Tranche, if the Company's Articles of Incorporation does
not then authorize a sufficient number of shares of common stock to cover the
exercise of these warrants, as well as the conversion and exercise of the
securities sold under the Purchase Agreement, the Company shall hold the
shareholder meeting as referenced in Section 7(d) of the Purchase Agreement and
propose an amendment to the Articles of Incorporation to increase the number of
authorized shares by a sufficient amount for approval by the shareholders at
such shareholder meeting.


4.Expenses. Company will reimburse Executive for any and all ordinary, necessary
and reasonable business expenses that Executive incurs in connection with the
performance of Executive's duties under this Agreement. Executive shall be
required to comply with Company's policies and procedures regarding expense
reimbursement, including documentation for such expenses in a form sufficient to
sustain Company's deduction for such expenses under the Internal Revenue Code
and in compliance with Company policy. Any reimbursement request made pursuant
to this Section 4 shall be subject to review and approval by the Company's Chief
Financial Officer.


5.Use and Return of Confidential Information. Except as permitted by the
Company's Board of Directors, Executive shall not divulge, furnish or make
accessible to anyone or use in any way (other than in the ordinary course of the
business of the Company) any confidential or secret knowledge or information of
the Company that Executive will acquire during the period of his employment by
the Company, whether developed by himself or by others, concerning any (i) trade
secrets; (ii) confidential or secret designs, processes, formulae, plans,
devices or material (whether or not patented or patentable) directly or




--------------------------------------------------------------------------------




indirectly useful in any aspect of the business of the Company; (iii) customer
or supplier lists of the Company; (iv) confidential or secret development or
research work of the Company; or (v) other confidential information or secret
aspects of the business of the Company. Executive acknowledges that the above
described knowledge or information constitutes a unique and valuable asset of
the Company and represents a substantial investment of time and expense by the
Company, and that any disclosure or other use of such knowledge or information
other than for the sole benefit of the Company would be wrongful and would cause
irreparable harm to the Company. During the tenn of this Agreement, Executive
will refrain from any acts or omissions that would reduce the value of such
knowledge or information to the Company_ The foregoing obligations of
confidentiality shall not apply to any knowledge or information that (x) is now
or subsequently becomes generally publicly known in the form in which it was
obtained from the Company, (y) is independently made available to Executive in
good faith by a third party who has not violated a confidential relationship
with the Company, or (z) is required to be disclosed by legal process, other
than as a direct or indirect result of the breach of this Agreement by
Executive. Upon the termination of Executive's employment with Company,
Executive shall promptly deliver to Company (i) all records, manuals, books,
documents, letters, reports, data, tables, calculations, and all copies of any
of the foregoing which are the property of Company or which relate in any way to
the customers, business, practices, or techniques of Company; and (ii) all other
property of Company and Confidential Infonnation which, in any of these cases,
are in his possession or under his control.


6.Restrictive Covenants. During the term of Executive's employment with the
Company, and for a period of one (1) year thereafter, Executive will not:


a.own, manage, operate or control, or participate in the ownership, management,
operation or control of: or be employed by, or act as a consultant or advisor to
or be connected in any manner with, any corporation, person, finn or other
entity that manufactures, distributes, or sells products or services similar to
any product or service which is or has been sold by the Company or any of its
affiliates; provided, however, this section will not apply to business
activities conducted by Executive for the entity named JS Consulting Group;


b.solicit customers, or the business of any person, finn, corporation or other
entity who shall have been a customer or account of any office or location of
the Company or any of the Company's affiliates (whether currently in existence
or opened during Executive's employment). or any customer or account of Company
or any of Company's affiliates, for the purpose of selling to such customer or
account any product or service which is or has been sold by Company or any of
its affiliates; or


c.induce or attempt to induce any employee of or consultant to the Company to do
any of the foregoing or to discontinue such person's association with the
Company.


7.Remedies for Violation. If Executive violates this Agreement, the Company will
suffer irreparable harm for which there is no adequate remedy at law, and
Executive therefore consents to the issuance of any injunction or other
equitable relief of the Company enjoining any violation of this Agreement, which
relief shall be in addition to any other remedies available to Company,
including without limitation, Company's right to the costs and attorney fees
incurred by Company to enforce this Agreement.


8.Work for Hire. Executive acknowledges that all Work Product, as deflned below,
created during Executive's employment with the Company is a "work made for hire"
as defined by U.S. copyright laws, as is owned by the Company. Work Product
includes but is not limited to, all discoveries, improvements, processes,
developments, designs, know-how, data, computer programs and formulae, whether
patentable or unpatentable or protectable by copyright or other intellectual
property law. If any Work Product does not qualify as a ''work made for hire,"
Executive shall, and hereby does assign all rights, title and interest in the
non-qualifying Work Product to the Company, including all copyrights, patents,
trademarks, and other proprietary rights. On request, Executive will take such
steps as are necessary to enable the Company to record such assignment at its
expense.


Any provision in this Agreement requiring Executive to assign his rights to any
Work Product does not apply to inventions which qualify for exclusion under
Minnesota Statutes section 181.78. That section provides that the requirement to
assign "does not apply to an invention for which no equipment, supplies,
facility or trade secret information of the employer was used and which was
developed entirely on the employee's own time, and (1) which does not relate (a)
directly to the business of the employer or (b) to the employer's actual or
demonstrably anticipated research or development, or (2) which does not result
from any work perfonned by the employee for the employer." Executive understands
that it is his obligation to promptly disclose (i) any Work Product that he
created prior to his employment with the Company that he believes should not be
subject to this Agreement; and (ii) any Work Product that he created during his
employment with the Company that he believes should not be subject to this
Agreement. If Executive does not promptly disclose any Work Product that he
believes should
not be subject to this Agreement, Executive acknowledges that such
non-disclosure will be considered a representation that he




--------------------------------------------------------------------------------




has created no such Work Product prior to signing this Agreement, and that,
during the course of his employment with the Company, he created no such Work
Product.


9.Termination. This Agreement may be terminated (i) by the Executive prior to
the hiring of a new President and CEO upon 30 days notice to the Company; (ii)
immediately upon the death or incapacity of Executive; (iii) by the Company for
"Good Cause," as defined herein; or (iv) by the Company, effective as of the
hiring and employment of a new President and CEO by the Company. For purposes of
this Section 9 of this Agreement, "Good Cause" shall mean: (a) engaging in acts
of dishonesty at the expense of the Company, including but not limited to theft
or embezzlement; or (b) engaging in conduct constituting a felony.


10.Miscellaneous.


10.1Notices. All notices, requests, and other communications shall be in
writing, and except as otherwise provided herein, shall be considered to have
been delivered if personally delivered or when deposited in the United States
Mail, first class, certified or registered, postage prepaid, return receipt
requested, addressed to the proper party at its address as set forth below, or
to such other address as such party may hereafter designate by written notice to
the other party:


a) If to Company, to: Digitiliti, Inc.
266 East 7th Street, 4th Floor
St. Paul, MN 55101
ATTN: Chief Financial Officer
b) If to Executive, to: Interim President
Digitiliti, Inc.
266 East 7th Street, 4th Floor
St. Paul, MN 55101


10.2. Successors and Assigns. This Agreement is binding on and inures to the
benefit
of the Company's successors and assigns, provided, however, that this Agreement
may
not be assigned by any of the parties hereto without the prior written consent
of each of
the parties hereto. This Agreement shall be binding upon and inure to the
benefit of any
successor of the Company, including a purchaser of either the stock or assets of
the
Company, and any such successor shall absolutely and unconditionally assume all
of the
Company's obligations hereunder.
10.3. Counterparts. This Agreement may be executed in one or more counterparts,
each
of which shall be deemed to be an original but all of which together shall
constitute one
and the same instrument.
1004. Construction. Wherever possible, each provision of this Agreement will be
interpreted so that it is valid under the applicable law. If any provision of
this Agreement
is to any extent invalid under the applicable law, that provision will still be
effective to
the extent it remains valid. The remainder of this Agreement also will continue
to be
valid, and the entire Agreement will continue to be valid in other
jurisdictions.
10.5. Waivers. No failure or delay by either the Company or Executive in
exercising
any right or remedy under this Agreement will waive any provision of this
Agreement,
nor will any single or partial exercise by either the Company or Executive of
any right or
remedy under this Agreement preclude either of them from otherwise or further
exercising these rights or remedies, or any other rights or remedies granted by
any law or
any related document.
10.6. Captions. The headings in this Agreement are for convenience of reference
only
and do not affect the interpretation of this Agreement.
10.7. ModificationlEntire Agreement. This Agreement may not be altered, modified
or
amended except by an instrument in writing signed by all of the parties hereto.
No
person, whether or not an officer, agent, employee or representative of any
party, has
made or has any authority to make for or on behalf of that party any agreement,
representation, warranty, statement, promise, arrangement or understanding not
expressly
-6-
set forth in this Agreement or in any other document executed by the parties
concurrently
herewith. This Agreement constitutes the entire agreement between the parties on
the
subject matters contained herein and supersedes all express or implied, prior or




--------------------------------------------------------------------------------




concurrent, with respect to the subject matter hereof.
10.8. Governing Law. The laws of the State of Minnesota shall govern the
validity,
construction and performance of this Agreement. Courts in the State of Minnesota
shall
be the exclusive forum for resolving any disputes relating to this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and
year first above written.


JACK SCHEETZ:
DIGITILITI, INC.
610S212v3
-7-


